Title: From Thomas Jefferson to Joseph Yznardi, Sr., 20 July 1804
From: Jefferson, Thomas
To: Yznardi, Joseph, Sr.


               
                  
                     Sir
                  
                  Washington July 20. 04.
               
               I wrote you a letter of detail yesterday, covering the 1st. of a set of Exchange drawn by James Madison (Secretary of state) on James Maury resident of Liverpool and endorsed by myself. referring to that letter, the object of the present is only to inclose the   of the same sd. and to repeat my salutations and assurances of esteem & respect.
               
                  
                     Th: Jefferson
                  
               
            